FILED
                           NOT FOR PUBLICATION                              DEC 20 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50385

              Plaintiff - Appellee,              D.C. No. 3:08-cr-03679-H-1

  v.
                                                 MEMORANDUM *
JORGE FARIAS,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                     Argued and Submitted December 3, 2012
                              Pasadena, California

Before: WARDLAW, BEA, and N.R. SMITH, Circuit Judges.

       Jorge Farias appeals his judgment of conviction for attempted reentry into

the United States, after a prior deportation, in violation of 8 U.S.C. §1326. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court found that Farias was incompetent to stand trial and then

committed him for treatment without first holding a competency hearing. We

assume, without deciding, that under 18 U.S.C. § 4241(a), a court is required to

conduct a competency hearing before it finds that a defendant is incompetent and

commits him for restoration to competency. See United States v. White, 887 F.2d

705, 710 (6th Cir. 1989).

      Even assuming the district court erred by not conducting a competency

hearing before committing Farias, Farias’ conviction is affirmed. The error in no

way prejudiced Farias’ subsequent prosecution for illegal reentry, and there is no

remedy on direct appeal for this statutory violation, see United States v.

Magassouba, 544 F.3d 387, 411 & n.16 (2d Cir. 2008), given that Farias was not

convicted while adjudicated incompetent.

      Farias’s collateral attack on his underlying deportation, under 8 U.S.C.

§ 1326(d), also fails because his due process rights were not violated. Although he

claims he did not receive notice of his 1998 deportation hearing, there is no dispute

that his attorney received notice, which is sufficient to satisfy due process. Popa

v. Holder, 571 F.3d 890, 897 (9th Cir. 2009); Garcia v. INS, 222 F.3d 1208, 1209

(9th Cir. 2000).

      AFFIRMED.


                                           2